Dear Representative Thompson:
You have submitted an opinion request to this office asking for current residency requirements for applicants seeking permits to sell alcoholic beverages.   Specifically, your facts indicate a limited partnership is the entity which is the applicant for the permit.  The limited partnership consists of a general partner, Outback, Inc., a Florida corporation qualified to do business in the state of Louisiana, and limited partners who are individuals residing in the state of Louisiana.
Under the Alcoholic Beverage Control Law, R.S. 26.1, et seq., there is a general requirement that applicants for permits be citizens and residents of the state of Louisiana.  R.S. 26:80(A) (2) provides:
§ 80.  Qualifications of applicants for permits
  A.  Applicants for state and local permits of all kinds shall meet all of the following qualifications and conditions:
*  *  *  *  *
  2.  Be a citizen of the United States and the state of Louisiana and a resident of the state of Louisiana continuously for a period of not less than two years next preceding the date of the filing of the application. However, the requirements as to Louisiana citizenship do not apply to wholesalers or retailers who held permits on or prior to January 1, 1946.
R.S.R.S. 26:80(B) requires members of a partnership to possess the same qualifications of an applicant concerning residency and citizenship.  However, Act 519 of the 2003 Louisiana Regular Legislative Session added an exemption from this requirement for those members of a partnership who are either a corporation or a limited liability company.  R.S. 26:80(B) now states:
If the applicant is a partnership recognized by Louisiana law or anyone in such partnership with or financed by another, all members of such partnership, or all the persons furnishing the money shall also possess the qualifications required of an applicant.  The application shall name all partners or financial backers and furnish their social security numbers and proper addresses.  If a partner of a partnership applying for retailpermits is a corporation or limited liability company, therequirements as to citizenship and residence shall not apply toofficers, directors, and stockholders of the corporation ormembers of the limited liability company.  The corporation orlimited liability company shall either be organized under the lawsof the state of Louisiana or qualified to do business within thestate of Louisiana.   (Emphasis added).
Because of the new exemption in the law cited above, the limited partnership here under consideration meets the residency requirements for an applicant as described in R.S. 26:80.
Attorney General Opinions 01-0412(A) and 01-0412 were written prior to the amendment of R.S. 26:80 by Act 519 of the 2003 Louisiana Regular Legislative Session.  Because the law has changed, those opinions are no longer accurate and are recalled.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Kakas